DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-30 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 02/08/2022 are acknowledged by the Examiner. 

Response to Arguments

3.	The obviousness-type double patenting rejection of claim 1-30 previously entered is maintained. 

4.	In light of the amendments to the claims, the 35 U.S.C. 101 rejection of claims 26-30 is withdrawn. 

5.	Regarding claims 1, 12, 19 and 26 on pages 9-10, the applicant argues that Shimezawa fails to disclose or suggest at least the features of "attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels," because Shimezawa performs blind decoding on are not randomly selected.

In response to applicant's argument, the examiner respectfully disagrees with the applicant's response. Claims 1, 12, 19 and 26 were rejected under 35 U.S.C. 103 as being unpatentable over INTEL CORPORATION: “PDCCH Search Spaces and Monitoring,” 3GPP Draft; R1-1712569 Search Space Design, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921, Sophia-Antipolis Cedex; France, Vol. RAN WG1, no. Prague, P.R. Czechia; 20170821 – 20170825, 20 August 2017, XP051315385, 11 pages (as cited in the IDS 01/14/2019) hereafter Intel in view of Shimezawa et al, US 2014/0036858. The 35 U.S.C 103 rejection the primary prior art Intel teaches the limitation “random selection from a plurality of potential decoding candidates”. Therefore, the secondary prior art Shimezawa is not required to also teach random selection. For these reasons, the 35 U.S.C. 103 rejection is maintained. 

6. 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both are related to decoding based on decoding candidates. 

Claim Objections

7.	Claims 26-30 are objected to because of the following informalities:  
Claims 26-30 recite, non-functional descriptive material limitations, “A non-transitory computer readable medium… to the implement the method…” 
“A non-transitory computer readable medium” merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.
In particular, a non-transitory computer readable medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
As such, the functional language, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention. 
See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. (also see MPEP 2111.05 III)
Appropriate correction is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-3, 7-8, 12-14, 18-21 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over INTEL CORPORATION: “PDCCH Search Spaces and Monitoring,” 3GPP Draft; R1-1712569 Search Space Design, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921, Sophia-Antipolis Cedex; France, Vol. RAN WG1, no. Prague, P.R. Czechia; 20170821 – 20170825, 20 August 2017, XP051315385, 11 pages (as cited in the IDS 01/14/2019) hereafter Intel in view of Shimezawa et al, US 2014/0036858 hereafter Shimezawa. 

As for claim 1, Intel discloses:
A method of wireless communication at a user equipment, comprising: 
determining a set of decoding candidates of a lower aggregation level for a downlink control channel based on a random selection from a plurality of potential decoding candidates (Intel, page 3, last paragraph, page 4, first paragraph, Allocating/determining the PDCCH candidate of the lower aggregations levels 1, 2 and 4 for a downlink control channel/PDCCH based on a random selection/offset from two/a plurality of candidates), 
wherein the plurality of potential decoding candidates are defined from a second set of decoding candidates of a higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, Wherein the PDCCH candidates are inside the set of CCEs occupied by the two PDCCH candidate of a higher aggregation level which is level 8).

Intel does not explicitly disclose attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels.

However, Shimezawa discloses attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels (Shimezawa, [0083], The terminal performs blind decoding on each of the PDCCH candidates in the different SSs for the respective control channel element (CCE) aggregation levels).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Intel with attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels as taught by Shimezawa to provide improved transmission/reception (Shimezawa, [0010]).

As for claim 2, Intel discloses:
The downlink control channel comprises a physical downlink control channel (PDCCH) (Intel, page 3, last paragraph, page 4, first paragraph, The PDCCH).

As for claim 3, Intel discloses:
The higher aggregation level comprises a highest aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 7, Intel discloses:
The first set of lower aggregation level decoding candidates are randomly selected from the plurality of potential decoding candidates based on a configured random number (Intel, page 3, last paragraph, page 4, first paragraph, The lower aggregations levels 1, 2 and 4 are randomly selected from two/a plurality of candidates based on a random offset/number).

As for claim 8, Intel discloses:
The higher aggregation level comprises a next higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 12, Intel discloses:
An apparatus for wireless communication at a user equipment (Intel, The UE), comprising: 
determining a set of decoding candidates of a lower aggregation level for a downlink control channel based on a random selection from a plurality of potential decoding candidates (Intel, page 3, last paragraph, page 4, first paragraph, Allocating/determining the PDCCH candidate of the lower aggregations levels 1, 2 and 4 for a downlink control channel/PDCCH based on a random selection/offset from two/a plurality of candidates), 
wherein the plurality of potential decoding candidates are defined from a second set of decoding candidates of a higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, Wherein the PDCCH candidates are inside the set of CCEs occupied by the two PDCCH candidate of a higher aggregation level which is level 8).

Intel does not explicitly disclose means for determining and means for attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels.

However, Shimezawa discloses means for determining (Shimezawa, Fig, 3, 302, [0069], The reception signal processing unit 302) and means for attempting (Shimezawa, Fig, 3, 304, [0070], The data channel processing unit 304) to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels (Shimezawa, [0083], The terminal performs blind decoding on each of the PDCCH candidates in the different SSs for the respective control channel element (CCE) aggregation levels).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Intel with attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels as taught by Shimezawa to provide improved transmission/reception (Shimezawa, [0010]).

As for claim 13, Intel discloses:
The downlink control channel comprises a physical downlink control channel (PDCCH) (Intel, page 3, last paragraph, page 4, first paragraph, The PDCCH).

As for claim 14, Intel discloses:
The higher aggregation level comprises a highest aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 18, Intel discloses:
The first set of lower aggregation level decoding candidates are randomly selected from the plurality of potential decoding candidates based on a configured random number (Intel, page 3, last paragraph, page 4, first paragraph, The lower aggregations levels 1, 2 and 4 are randomly selected from two/a plurality of candidates based on a random offset/number).

As for claim 19, Intel discloses:
An apparatus for wireless communication at a user equipment, comprising: 
a memory; and at least one processor coupled to the memory and configured to:
determining a set of decoding candidates of a lower aggregation level for a downlink control channel based on a random selection from a plurality of potential decoding candidates (Intel, page 3, last paragraph, page 4, first paragraph, Allocating/determining the PDCCH candidate of the lower aggregations levels 1, 2 and 4 for a downlink control channel/PDCCH based on a random selection/offset from two/a plurality of candidates), 
wherein the plurality of potential decoding candidates are defined from a second set of decoding candidates of a higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, Wherein the PDCCH candidates are inside the set of CCEs occupied by the two PDCCH candidate of a higher aggregation level which is level 8).

Intel does not explicitly disclose attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels.

However, Shimezawa discloses attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels (Shimezawa, [0083], The terminal performs blind decoding on each of the PDCCH candidates in the different SSs for the respective control channel element (CCE) aggregation levels).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Intel with attempting to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels as taught by Shimezawa to provide improved transmission/reception (Shimezawa, [0010]).

As for claim 20, Intel discloses:
The downlink control channel comprises a physical downlink control channel (PDCCH) (Intel, page 3, last paragraph, page 4, first paragraph, The PDCCH).

As for claim 21, Intel discloses:
The higher aggregation level comprises a highest aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 25, Intel discloses:
The first set of lower aggregation level decoding candidates are randomly selected from the plurality of potential decoding candidates based on a configured random number (Intel, page 3, last paragraph, page 4, first paragraph, The lower aggregations levels 1, 2 and 4 are randomly selected from two/a plurality of candidates based on a random offset/number).

As for claim 26, Intel discloses:
 A computer-readable medium storing computer executable code for wireless communication at a user equipment, comprising code to: 
Determine a set of decoding candidates of a lower aggregation level for a downlink control channel based on a random selection from a plurality of potential decoding candidates (Intel, page 3, last paragraph, page 4, first paragraph, Allocating/determining the PDCCH candidate of the lower aggregations levels 1, 2 and 4 for a downlink control channel/PDCCH based on a random selection/offset from two/a plurality of candidates), 
wherein the plurality of potential decoding candidates are defined from a second set of decoding candidates of a higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, Wherein the PDCCH candidates are inside the set of CCEs occupied by the two PDCCH candidate of a higher aggregation level which is level 8).

Intel does not explicitly disclose attemp to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels.

However, Shimezawa discloses attempt to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels (Shimezawa, [0083], The terminal performs blind decoding on each of the PDCCH candidates in the different SSs for the respective control channel element (CCE) aggregation levels).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Intel with attempt to decode the downlink control channel based on determined sets of decoding candidates of different aggregation levels as taught by Shimezawa to provide improved transmission/reception (Shimezawa, [0010]).

As for claim 27, Intel discloses:
The downlink control channel comprises a physical downlink control channel (PDCCH) (Intel, page 3, last paragraph, page 4, first paragraph, The PDCCH).

As for claim 28, Intel discloses:
The higher aggregation level comprises a highest aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 32, Intel discloses:
The first set of lower aggregation level decoding candidates are randomly selected from the plurality of potential decoding candidates based on a configured random number (Intel, page 3, last paragraph, page 4, first paragraph, The lower aggregations levels 1, 2 and 4 are randomly selected from two/a plurality of candidates based on a random offset/number).

As for claim 33, Intel discloses:
A method of wireless communication at a base station, comprising: 
selecting a set of decoding candidates of a lower aggregation level for a downlink control channel based on a random selection from a plurality of potential decoding candidates (Intel, page 3, last paragraph, page 4, first paragraph, Allocating/selecting the PDCCH candidate of the lower aggregations levels 1, 2 and 4 for a downlink control channel/PDCCH based on a random selection/offset from two/a plurality of candidates),
wherein the plurality of potential decoding candidates are defined from a second set of decoding candidates of a higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, Wherein the PDCCH candidates are inside the set of CCEs occupied by the two PDCCH candidate of a higher aggregation level which is level 8). 

Intel does not explicitly disclose transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels.

However, Shimezawa discloses transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels (Shimezawa, [0083], Transmitting the PDCCH candidates based on the SS sets of decoding for the respective control channel element (CCE) aggregation levels).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Intel with transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels as taught by Shimezawa to provide improved transmission/reception (Shimezawa, [0010]).

As for claim 34, Intel discloses:
The downlink control channel comprises a physical downlink control channel (PDCCH) (Intel, page 3, last paragraph, page 4, first paragraph, The PDCCH).

As for claim 35, Intel discloses:
The higher aggregation level comprises a highest aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 39, Intel discloses:
The first set of lower aggregation level decoding candidates are randomly selected from the plurality of potential decoding candidates based on a configured random number (Intel, page 3, last paragraph, page 4, first paragraph, The lower aggregations levels 1, 2 and 4 are randomly selected from two/a plurality of candidates based on a random offset/number).

As for claim 40, Intel discloses:
The higher aggregation level comprises a next higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 44, Intel discloses:
An apparatus for wireless communication at a user equipment, comprising: 
selecting a set of decoding candidates of a lower aggregation level for a downlink control channel based on a random selection from a plurality of potential decoding candidates (Intel, page 3, last paragraph, page 4, first paragraph, Allocating/selecting the PDCCH candidate of the lower aggregations levels 1, 2 and 4 for a downlink control channel/PDCCH based on a random selection/offset from two/a plurality of candidates),
wherein the plurality of potential decoding candidates are defined from a second set of decoding candidates of a higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, Wherein the PDCCH candidates are inside the set of CCEs occupied by the two PDCCH candidate of a higher aggregation level which is level 8). 

Intel does not explicitly disclose means for selecting and means for transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels.

However, Shimezawa discloses means for selecting (Shimezawa, FIG. 2, 204) and means for transmitting (Shimezawa, FIG. 2, 207) the downlink control channel based on selected sets of decoding candidates of different aggregation levels (Shimezawa, [0083], Transmitting the PDCCH candidates based on the SS sets of decoding for the respective control channel element (CCE) aggregation levels).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Intel with transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels as taught by Shimezawa to provide improved transmission/reception (Shimezawa, [0010]).

As for claim 45, Intel discloses:
The higher aggregation level comprises a next higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 46, Intel discloses:
An apparatus for wireless communication at a base station (Intel, The base station), comprising: 
a memory; and at least one processor coupled to the memory and configured to: 
select a set of decoding candidates of a lower aggregation level for a downlink control channel based on a random selection from a plurality of potential decoding candidates (Intel, page 3, last paragraph, page 4, first paragraph, Allocating/selecting the PDCCH candidate of the lower aggregations levels 1, 2 and 4 for a downlink control channel/PDCCH based on a random selection/offset from two/a plurality of candidates),
wherein the plurality of potential decoding candidates are defined from a second set of decoding candidates of a higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, Wherein the PDCCH candidates are inside the set of CCEs occupied by the two PDCCH candidate of a higher aggregation level which is level 8). 

Intel does not explicitly disclose transmit the downlink control channel based on selected sets of decoding candidates of different aggregation levels.

However, Shimezawa discloses transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels (Shimezawa, [0083], Transmitting the PDCCH candidates based on the SS sets of decoding for the respective control channel element (CCE) aggregation levels).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Intel with transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels as taught by Shimezawa to provide improved transmission/reception (Shimezawa, [0010]).

As for claim 47, Intel discloses:
The higher aggregation level comprises a next higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, The higher aggregation level which is level 8).

As for claim 48, Intel discloses:
A computer-readable medium storing computer executable code for wireless communication at a base station, comprising code to: 
select a set of decoding candidates of a lower aggregation level for a downlink control channel based on a random selection from a plurality of potential decoding candidates (Intel, page 3, last paragraph, page 4, first paragraph, Allocating/selecting the PDCCH candidate of the lower aggregations levels 1, 2 and 4 for a downlink control channel/PDCCH based on a random selection/offset from two/a plurality of candidates),
wherein the plurality of potential decoding candidates are defined from a second set of decoding candidates of a higher aggregation level (Intel, page 3, last paragraph, page 4, first paragraph, Wherein the PDCCH candidates are inside the set of CCEs occupied by the two PDCCH candidate of a higher aggregation level which is level 8). 

Intel does not explicitly disclose transmit the downlink control channel based on selected sets of decoding candidates of different aggregation levels.

However, Shimezawa discloses transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels (Shimezawa, [0083], Transmitting the PDCCH candidates based on the SS sets of decoding for the respective control channel element (CCE) aggregation levels).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Intel with transmitting the downlink control channel based on selected sets of decoding candidates of different aggregation levels as taught by Shimezawa to provide improved transmission/reception (Shimezawa, [0010]).

10.	Claims 4-5, 9-10, 15-16, 22-23 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Shimezawa as applied to claims 1, 12,  19, 26, 33,  above, and further in view of LG Electronics: “Discussion on Hierarchical Search Space Structure,” 3GPP Draft; R1-1713167 Discussion on Hierarchical Search Space Structure, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex, Vol. RAN WG1, no. Prague, Czech Republic; 20170821- 20170825, 20 August 2017, XP051315976, 10 pages, (as cited in the IDS 01/14/2019) hereafter LG. 

As for claim 4, the combination of Intel and Shimezawa does not explicitly disclose:
The resource elements in a decoding candidate in the higher aggregation level are uniformly split into integer sets of resource elements, each supporting a potential decoding candidate for the lower aggregation level, wherein the integer is based on an aggregation level ratio between the higher aggregation level and the lower aggregation level.

However, LG discloses the resource elements in a decoding candidate in the higher aggregation level are uniformly split into integer sets of resource elements, each supporting a potential decoding candidate for the lower aggregation level, wherein the integer is based on an aggregation level ratio between the higher aggregation level and the lower aggregation level (LG, page 2, lines 1-12, page 3, 2.2, page 5, “option 3”, T he resource elements of the candidates in the higher AL are grouped into integer sets, the lower ALs are grouped to the higher ALs, the multiple/integer is based on the mapping/ratio between the lower AL and the higher AL).
	
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Intel and Shimezawa with the resource elements in a decoding candidate in the higher aggregation level are uniformly split into integer sets of resource elements, each supporting a potential decoding candidate for the lower aggregation level, wherein the integer is based on an aggregation level ratio between the higher aggregation level and the lower aggregation level as taught by LG to avoid collisions (LG, page 2).

As for claim 5, the combination of Intel and Shimezawa does not explicitly disclose:
The first number of decoding candidates comprised in a lower aggregation level is within an integer multiple of a second number of decoding candidates comprised in a next higher aggregation level, wherein the integer is based on an aggregation level ratio between the higher aggregation level and the lower aggregation level.

However, LG discloses first number of decoding candidates comprised in a lower aggregation level is within an integer multiple of a second number of decoding candidates comprised in a next higher aggregation level, wherein the integer is based on an aggregation level ratio between the higher aggregation level and the lower aggregation level (LG, page 2, lines 1-12, page 3, 2.2, page 5, “option 3”, The number of decoding candidates for the lower ALs is a multiple of the number of decoding candidates in the higher AL, wherein the multiple is based on the mapping/ratio between the lower AL and the higher AL).
	
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Intel and Shimezawa with the resource elements in a decoding candidate in the higher aggregation level are uniformly split into integer sets of resource elements, each supporting a potential decoding candidate for the lower aggregation level, wherein the integer is based on an aggregation level ratio between the higher aggregation level and the lower aggregation level as taught by LG to avoid collisions (LG, page 2).

Claims 9-10, 15-16, 22-23, 29-30, are rejected for similar reasons as claims 4 and 5 above. 

Allowable Subject Matter

11.	Claims 6, 11, 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al, US 2016/0021658 [0064] discloses the user equipment attempts to decode downlink control information (DCI) by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469